Title: From Benjamin Franklin to Thomas Cushing, 12 September 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Sept. 12, 1773.
The above is a copy of my last, per packet. Inclosed is the original letter therein mentioned. His lordship continues in the country, but is expected (secretary Pownall tells me) the beginning of next month.
To avoid repealing the American tea duty, and yet find a vent for tea, a project is executing to send it from hence, on account of the East India company to be sold in America, agreeable to a late act, impowering the lords of the treasury to grant licences to the company to export tea thither, under certain restrictions, duty free. Some friends of government (as they are called) of Boston, New York, Philadelphia, &c. are to be favored with the commission, who undertake by their interest to carry the measure through in the colonies. How the other merchants thus excluded from the tea trade will like this, I cannot foresee. Their agreement, if I remember right, was not to import tea, till the duty shall be repealed. Perhaps they will think themselves still obliged by that agreement, notwithstanding this temporary expedient; which is only to introduce the tea for the present, and may be dropped next year, and the duty again required, the granting or refusing such license from time to time remaining in the power of the treasury. And it will seem hard, while their hands are tied, to see the profits of that article all engrossed by a few particulars.

Enclosed I take the liberty of sending you a small piece of mine, written to expose, in as striking a light as I could, to the nation, the absurdity of the measures towards America, and to spur the ministry if possible to a change of those measures.
Please to present my duty to the house, and respects to the committee. I have the honor to be, with much esteem, sir, your most obedient humble servant,
B. Franklin.
